           Case 1:20-cv-05449-VEC Document 27 Filed 10/29/20 Page 1 of 2


                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC #:
 -------------------------------------------------------------- X
 ALLEN SOLOMON,                                                 :     DATE FILED: 10/29/2020
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :    20-cv-5449 (VEC)
                                                                :
                                                                :          ORDER
 CURT SZYMANSKI AND CAFFEINATION                                :
 TITLE, LLC,                                                    :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 15, 2020, Plaintiff filed the complaint in this case alleging violations

of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq (“FLSA”) and violations of the New

York State Labor Law (Dkt. 1);

        WHEREAS on October 28, 2020, the parties filed a notice of settlement and requested

the Court’s approval of their settlement agreement pursuant to Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199, 206 (2d. Cir. 2015) (Dkt. 25);

        IT IS HEREBY ORDERED THAT:

        1. The Court agrees with Defendants that this case should not have been brought as an

             FLSA case as Plaintiff (as reflected in his letter suggesting his hourly rate of pay

             should be $250.00) does not appear to be seeking payment of minimum wage. See

             Dkt. 25 at 4 n.2, 6-7. Accordingly, the parties do not need the Court’s approval to

             dismiss this case. To the extent that Plaintiff is requesting that the Court approve

             dismissal of his FLSA claims in light of the settlement of his quantum meruit claim,

             that request is approved.
       Case 1:20-cv-05449-VEC Document 27 Filed 10/29/20 Page 2 of 2




     2. The initial pretrial conference scheduled for October 30, 2020 is canceled.

     3. This case is DISMISSED.



SO ORDERED.
                                                      ________________________
Date: October 29, 2020                                   VALERIE CAPRONI
      New York, New York                               United States District Judge




                                              2
